Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 11 and 16-18 are pending.
Applicant’s response filed 9/15/2021 has been received and entered in the application.

Action Summary

Claim 16 has been rejected under 35 U.S.C. §112(b) or 35 U.S.C. §1 12(pre-AIA ), second paragraph is withdrawn due to applicants cancellation of claim 16.
Claim(s) 1-3, 9, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Twomey (U.S. Publication 2015/0164829) is withdrawn due to applicants amendment of claims.
Claims 1-3, 8-9, 11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twomey (U.S. Publication 2015/0164829) in view of Santos (Biosurfactants: Multifunctional Biomolecules of the 21st Century, International Journal of Molecular Sciences, pages, 1-31, 18 March 2016) is maintained with modifications due to applicants amendment of claims.

Response to Arguments
Appllicants argue that neither Twomey nor Santos disclosed the now amended claim 1.  This argument has been fully considered but has not been found persuasive. Hallberg teaches that Human Powered Nebulizer compressor (HPN) was developed. The HPN does not require electricity; instead airflow is generated manually through a hand-crank or bicycle-style pedal system. The pressure and flow generated by the HPN and Pulmo-Aide were: 15.17 psi and 10.5 L/min; and 14.65 psi and 11.2 L/min, respectively.  Based on these characteristics, the HPN’s performance is equivalent to a popular commercially available electric nebulizer compressor. It would have been obvious to administer chlorhexidine directly to the respiratory track (as taught by Twomey) with a Human Powered Nebulizer compressor (HPN) as disclosed by Hellberg.  One would have been motivated to administer chlorhexidine via HPN because it is known in the art that HPN does not require electricity; instead airflow is generated manually through a hand-crank or bicycle-style pedal system and pressure and flow generated by the HPN and Pulmo-Aide were: 15.17 psi and 10.5 L/min; and 14.65 psi and 11.2 L/min, respectively which meets the instant claim limitation of at least 7 psi.  Additionally, HPN could serve as an important diagnostic and therapeutic tool in the fight against global respiratory health challenges including: tuberculosis, chronic obstructive pulmonary disease, asthma, and lower respiratory infections as taught by Hellberg with a reasonable expectation of success absence evidence to the contrary.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 8-9, 11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twomey (U.S. Publication 2015/0164829) and Santos (Biosurfactants: Multifunctional Biomolecules of the 21st Century, International Journal of Molecular Sciences, pages, 1-31, 18 March 2016) both are of record in view of Hallberg (Characterization of a human powered nebulizer compressor for resource poor settings, BioMedical Engineering OnLine 2014, 13:77).

Twomey teaches that a method for reducing infection at a site in a subject, wherein said method comprising administering to the site an aqeuous solution that comprises chlorhexidine at a concentration of 1% or less, and wherein the site is selected from a) blood, b) a urogenital tract, c) a respiratory tract, d) an intraperitoneal site, e) an ocular site, f) the colon, g) the sinuses, h) an intra-articular site, i) a mediastinal site, and j) a cerebrospinal site (claim 1).  Twomey teaches that the concentration of chlorhexidine is about 0.05% or less (claim 2). Twomey teaches that the chlorhexidine is chlorhexidine gluconate (claim 3).  Twomey teaches that Methicillin-resistant Staphylococcus aureus (MRSA) infection is caused by Staphylococcus aureus bacteria—often called 'staph.” Decades ago, strains of staph emerged in hospitals that inhalation by, for example, people suffering from pneumonia or other respiratory tract infections (paragraph 0062).  Twomey teaches that examples of additional active agents that can be administered to a subject in accordance with the subject invention include, but are not limited to, anti-bacterial agents, anti-viral agents, fungicidal agents, chemotherapeutic agents, topical antiseptics, anesthetic agents, oxygenated fluids and/ or agents, antibiotics, diagnostic agents, homeopathic agents, agents that stop bleeding, and over-the-counter medications agents (paragraph 0048). Twomey teaches that SSI can be treated by administering antibiotics to the patients (example 1, paragraph 0077).
Twomey does not disclose a device that delivers solution of at least 7psi. Twomey does not specifically disclose a chronic inflammation nor biosurfactant.
Hallberg teaches that Human Powered Nebulizer compressor (HPN) was developed. The HPN does not require electricity; instead airflow is generated manually through a hand-crank or bicycle-style pedal system. A health care worker or other 
Santos teaches that Biosurfactants are amphiphilic microbial molecules with hydrophilic and hydrophobic moieties that partition at liquid/liquid, liquid/gas or liquid/solid interfaces. Such characteristics allow these biomolecules to play a key role in emulsification, foam formation, detergency and dispersal, which are desirable qualities in different industries. Biosurfactant production is considered one of the key technologies for development in the 21st century. Besides exerting a strong positive impact on the main global problems, biosurfactant production has considerable importance to the implantation of sustainable industrial processes, such as the use of renewable resources and “green” products. Biodegradability and low toxicity have led to the intensification of scientific studies on a wide range of industrial applications for biosurfactants in the field of bioremediation as well as the petroleum, food processing, health, chemical, agricultural and cosmetic industries. In this paper, we offer an 
It would have been obvious to administer chlorhexidine directly to the respiratory track (as taught by Twomey) with a Human Powered Nebulizer compressor (HPN) as disclosed by Hellberg.  One would have been motivated to administer chlorhexidine via HPN because it is known in the art that HPN does not require electricity; instead airflow is generated manually through a hand-crank or bicycle-style pedal system and pressure and flow generated by the HPN and Pulmo-Aide were: 15.17 psi and 10.5 L/min; and 14.65 psi and 11.2 L/min, respectively which meets the instant claim limitation of at least 7 psi.  Additionally, HPN could serve as an important diagnostic and therapeutic tool in the fight against global respiratory health challenges including: tuberculosis, chronic obstructive pulmonary disease, asthma, and lower respiratory infections as taught by Hellberg with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious that upon administering chlorhexidine to treat infection including antibiotic resistant “staph” infection (e.g. chronic inflammation).  One would have been motivated to administer chlorhexidine to treat chronic inflammation because it is known that Methicillin-resistant Staphylococcus aureus (MRSA) infection is caused by Staphylococcus aureus bacteria—often called 'staph.” Decades ago, strains of staph emerged in hospitals that were resistant to the broad-spectrum antibiotics commonly used to treat them and that the administration of chlorhexidine would effectively treat such infections with a reasonable expectation of success absence evidence to the contrary. 



For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Claims 1-3, 11, 17-18 is rejected.
No claims are allowed.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627